sDETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claims do not exclude signals.  The claims are directed to one or more storage media storing instructions but do not exclude signals by using terminology such as non-transitory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 14 recite the limitation "the plurality of attributes".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6-8 and 15-17 recite the limitation "other entity" or “entities”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al., Patent Application Publication No. 2019/0102694 (hereinafter Yates) in view of Silver et al., Patent Application Publication No. 2018/0219895 (hereinafter Silver) and Cross, III et al., Patent Application Publication No. 2016/0328383 (hereinafter Cross).


A method comprising: for each node of a first plurality of nodes in a graph (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a first plurality of neighbors of said each node (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first plurality of feature vectors (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user), each corresponding to a different neighbor of the first plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first feature vector of said each node (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user);
generating a first aggregated vector based on the first feature vector and the first plurality of feature vectors (Yates Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating a training instance based on the first aggregated vector and a second aggregated vector generated for another node that is different than said each node (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
adding the training instance to a set of training data (Yates Paragraph [0028], online system 130 may further include a general training data store 190 and a residual training data store 195 that respectively store general training data);
training an artificial neural network based on the set of training data (Yates Paragraph [0040], general model is a neural network, Paragraph [0041], training examples relevant for the residual model and the residuals from the general model);
for each node of a second plurality of nodes in the graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a second plurality of neighbors of said each node (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second plurality of feature vectors (Yates Paragraph [0049], the second set of features 205 includes custom features), each corresponding to a different neighbor of the second plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second feature vector of said each node (Yates Paragraph [0049], the second set of features 205 includes custom features);
wherein the method is performed by one or more computing devices (Yates Paragraph [0072], comprise a general-purpose computing device).
Yates does not expressly disclose:

using the artificial neural network to generate an embedding based on the third-aggregated vector;
However, Silver teaches:
generating a third aggregated vector based on the second feature vector and the Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network (Yates teaches the specific first, second and third vectors));
using the artificial neural network to generate an embedding based on the third-aggregated vector (Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network);
The claimed invention and Silver are from the analogous art of neural network systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Silver to have combined Yates and Silver.
The motivation to combine Yates and Silver is to improve vector embedding by using neural networks.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Silver in order to obtain the predictable result of improving vector embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Silver.
Yates does not expressly disclose:
storing the embedding in association with said each node;
However, Cross teaches:
Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
The claimed invention and Cross are from the analogous art of systems using embedding.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Cross to have combined Yates and Cross.
The motivation to combine Yates and Cross is to improve embedding by storing the embedding.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Cross in order to obtain the predictable result of improving embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Cross.

Regarding claim 2, Yates in view of Silver and Cross further teaches:
The method of Claim 1, further comprising: making a determination of whether said each node of the first plurality of nodes is connected to said other node in the network graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
including, in the training instance, a label value that is based on the determination (Yates Fig. 3B, shows the training examples alone with the labels for the features).

Regarding claim 4, Yates in view of Silver and Cross further teaches:
The method of Claim 1, wherein the first feature vector of said each node is based on a plurality of attributes (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations).

Regarding claim 5, Yates in view of Silver and Cross further teaches:
The method of Claim 1, wherein the plurality of attributes includes two or more of skills (Yates Paragraph [0037], Features of the user include: personal information of the user (e.g., name, physical address, email address, age, and gender), user interests, past activity performed by the user), academic institution, employer, geolocation (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations), or job title.

Regarding claim 6, Yates in view of Silver and Cross further teaches:
The method of Claim 1, further comprising: analyzing an online social graph to generate the graph, wherein an edge that connects two nodes in the graph represents an online connection between the entities represented by the two nodes (Yates Paragraph [0032], An edge may indicate that a particular user of the online system 130 has shown interest in a particular subject matter associated with a node, edges that define a user's activity that includes, but is not limited to, visits to various fan pages, searches for fan pages, liking fan pages, becoming a fan of fan pages, sharing fan pages, liking advertisements, commenting on advertisements, sharing advertisements, joining groups).

Regarding claim 7, Yates in view of Silver and Cross further teaches:
The method of Claim 1, further comprising: analyzing a messaging log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents a message that was (a) composed by one of the two entities represented by one of the two nodes and (b) sent to the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 8, Yates in view of Silver and Cross further teaches:
The method of Claim 1, further comprising: analyzing an online interaction log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents an online interaction by (a) one of the two entities represented by one of the two nodes with (b) content that is associated with the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 10, Yates teaches:
One or more storage media storing instructions which, when executed by one or more processors (Yates Paragraph [0017], client device 110 may execute instructions (e.g., computer code) stored on a computer-readable storage medium, Paragraph [0071], executed by a computer processor), cause:
for each node of a first plurality of nodes in a graph (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a first plurality of neighbors of said each node (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first plurality of feature vectors (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user), each corresponding to a different neighbor of the first plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a first feature vector of said each node (Yates Paragraph [0004], system generates feature vectors that includes features extracted from the content item as well as features extracted from user information associated with the user);
generating a first aggregated vector based on the first feature vector and the first plurality of feature vectors (Yates Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating a training instance based on the first aggregated vector and a second aggregated vector generated for another node that is different than said each node (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
adding the training instance to a set of training data (Yates Paragraph [0028], online system 130 may further include a general training data store 190 and a residual training data store 195 that respectively store general training data);
training an artificial neural network based on the set of training data (Yates Paragraph [0040], general model is a neural network, Paragraph [0041], training examples relevant for the residual model and the residuals from the general model);
for each node of a second plurality of nodes in the graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes):
identifying a second plurality of neighbors of said each node (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second plurality of feature vectors (Yates Paragraph [0049], the second set of features 205 includes custom features), each corresponding to a different neighbor of the second plurality of neighbors (Yates Paragraph [0032], An edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
identifying a second feature vector of said each node (Yates Paragraph [0049], the second set of features 205 includes custom features);
Yates does not expressly disclose:
generating a third aggregated vector based on the second feature vector and the second plurality of feature vectors;
using the artificial neural network to generate an embedding based on the third-aggregated vector;
However, Silver teaches:
generating a third aggregated vector based on the second feature vector and the second plurality of feature vectors (Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network (Yates teaches the specific first, second and third vectors));
using the artificial neural network to generate an embedding based on the third-aggregated vector (Silver Paragraph [0011], an approach to implement vector embedding of network traffic with a recurrent neural network);
The claimed invention and Silver are from the analogous art of neural network systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Silver to have combined Yates and Silver.
The motivation to combine Yates and Silver is to improve vector embedding by using neural networks.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Silver in order to obtain the predictable result of improving vector embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Silver.
Yates does not expressly disclose:
storing the embedding in association with said each node.
However, Cross teaches:
storing the embedding in association with said each node (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102).
The claimed invention and Cross are from the analogous art of systems using embedding.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Cross to have combined Yates and Cross.
The motivation to combine Yates and Cross is to improve embedding by storing the embedding.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the embedding of Cross in order to obtain the predictable result of improving embedding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Cross.

Regarding claim 11, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: making a determination of whether said each node of the first plurality of nodes is connected to said other node in the network graph (Yates Paragraph [0032], edge between two nodes in the social graph represents a particular kind of connection between the two nodes);
including, in the training instance, a label value that is based on the determination (Yates Fig. 3B, shows the training examples alone with the labels for the features).

Regarding claim 13, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the first feature vector of said each node is based on a plurality of attributes (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations).

Regarding claim 14, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the plurality of attributes includes two or more of skills (Yates Paragraph [0037], Features of the user include: personal information of the user (e.g., name, physical address, email address, age, and gender), user interests, past activity performed by the user), academic institution, employer, geolocation (Yates Paragraph [0035], the user and objects in the online system 130 can include: commenting on posts, sharing links, and checking-in to physical locations), or job title.

Regarding claim 15, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing an online social graph to generate the graph, wherein an edge that connects two nodes in the graph represents an online connection between the entities represented by the two nodes (Yates Paragraph [0032], An edge may indicate that a particular user of the online system 130 has shown interest in a particular subject matter associated with a node, edges that define a user's activity that includes, but is not limited to, visits to various fan pages, searches for fan pages, liking fan pages, becoming a fan of fan pages, sharing fan pages, liking advertisements, commenting on advertisements, sharing advertisements, joining groups).

Regarding claim 16, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing a messaging log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents a message that was (a) composed by one of the two entities represented by one of the two nodes and (b) sent to the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Regarding claim 17, Yates in view of Silver and Cross further teaches:
The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: analyzing an online interaction log to generate the graph (Yates Paragraph [0034], action logger 140 receives communications about user actions internal), wherein an edge that connects two nodes in the graph represents an online interaction by (a) one of the two entities represented by one of the two nodes with (b) content that is associated with the other entity represented by the other of the two nodes (Yates Paragraph [0034], actions include adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Silver, Cross and Proud, Patent Application Publication No. 2016/0220177 (hereinafter Proud).

Regarding claim 3, Yates in view of Silver and Cross teaches parent claim 1.
Yates in view of Silver and Cross does not expressly disclose:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node
However, Proud teaches:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node (Proud Paragraph [0214], Nodes 182 connected through one other node have two degrees of separation).
The claimed invention and Proud are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Proud to have combined Yates and Proud.
The motivation to combine Yates and Proud is to improve graphs by looking at degrees of separation.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the degrees of separation of Proud in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Proud.

Regarding claim 12, Yates in view of Silver and Cross teaches parent claim 10.
Yates in view of Silver and Cross does not expressly disclose:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node.
However, Proud teaches:
wherein the first plurality of neighbors of said each node comprises nodes that are two or more degrees of separation away, in the graph, from said each node (Proud Paragraph [0214], Nodes 182 connected through one other node have two degrees of separation).
The claimed invention and Proud are from the analogous art of systems using nodes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Proud to have combined Yates and Proud.
The motivation to combine Yates and Proud is to improve graphs by looking at degrees of separation.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the degrees of separation of Proud in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Proud.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Silver, Cross and Makagon et al., Patent Application Publication No. 2019/0306306 (hereinafter Makagon).

Regarding claim 9, Yates in view of Silver and Cross teaches parent claim 1.
Yates in view of Silver and Cross further teaches:
wherein the feature value is based on the embedding of said each node of the plurality of nodes (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
Yates in view of Silver and Cross does not expressly disclose:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes;
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity;
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity.
However, Makagon teaches:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes (Makagon Paragraph [0037], the quality score machine learning model 120 can still generate an estimated quality score for a communication session that includes the device 106);
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score);
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score).
The claimed invention and Makagon are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Makagon to have combined Yates and Makagon.
The motivation to combine Yates and Makagon is to improve graphs by using scores for the nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the scores of Makagon in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Makagon.

Regarding claim 18, Yates in view of Silver and Cross teaches parent claim 10.
Yates in view of Silver and Cross further teaches:
wherein the feature value is based on the embedding of said each node of the plurality of nodes (Cross Paragraph [0034], depicted as residing in persistent storage 210 on word embedding computer 200 of word embedding sub-system 102);
Yates in view of Silver and Cross does not expressly disclose:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes;
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity;
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity.
However, Makagon teaches:
inputting a feature value into a machine-learned model to compute a score for a first entity that is represented by said each node of the second plurality of nodes (Makagon Paragraph [0037], the quality score machine learning model 120 can still generate an estimated quality score for a communication session that includes the device 106);
wherein the score is based on a second embedding that was generated for a second entity that is different than the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score);
based on the score, determining whether to present, on a computing device of the second entity, first content that is associated with the first entity (Makagon Paragraph [0106], determine whether the first estimated quality score is lower than the second estimated quality score).
The claimed invention and Makagon are from the analogous art of machine learning systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Yates and Makagon to have combined Yates and Makagon.
The motivation to combine Yates and Makagon is to improve graphs by using scores for the nodes.  It would have been obvious to one of ordinary skill in the art to take the system of Yates and combine it with the scores of Makagon in order to obtain the predictable result of improving graphs.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Yates and Makagon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yates.

Regarding claim 19, Yates teaches:
A system comprising: one or more processors (Yates Paragraph [0071], executed by a computer processor);
one or more storage media storing instructions which, when executed by the one or more processors (Yates Paragraph [0017], client device 110 may execute instructions (e.g., computer code) stored on a computer-readable storage medium, Paragraph [0071], executed by a computer processor), cause:
generating a first aggregated feature vector for a first entity based on a first feature vector of the first entity and first feature vectors of entities that are neighbors of the first entity in a graph (Yates Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating, using a machine-learned model (Yates Paragraph [0003], machine learning model), a first latent representation of the first entity based on the first aggregated feature vector (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating a second aggregated feature vector for a second entity based on a second feature vector of the second entity and second feature vectors of entities that are neighbors of the second entity in the graph (Yates Fig. 3B, shows a first, second and third training example of different features along with the aggregates of the vectors, Paragraph [0050], the predicted output 215 and the predicted residual 260 to generate a corrected prediction, for example, by summing the two values or by taking a weighted aggregate of the two values);
generating, using the machine-learned model (Yates Paragraph [0003], machine learning model), a second latent representation of the second entity based on the second aggregated feature vector (Yates Paragraph [0003], machine learning model);
comparing the first latent representation with the second latent representation (Yates Paragraph [0045], compared to the predicted residual generated by the residual model).

Regarding claim 20, Yates further teaches:
The system of Claim 19, wherein the instructions, when executed by the one or more processors, further cause: based on a similarity between the first latent representation and the second latent representation (Yates Paragraph [0045], compared to the predicted residual generated by the residual model), determining which content to transmit to a computing device of the first entity (Yates Paragraph [0039], feature selection process in determining which features are to be included in each feature vector).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164       


/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164